DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second corresponding portion must be shown or the feature canceled from the claim (see claim 10 and pars [0021] and [0055]).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the Office, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character “130” identifies a different part (see excerpt below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

    PNG
    media_image1.png
    547
    588
    media_image1.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities: 
Par [0021], a second corresponding portion 133; and 
Par [0055], a second corresponding portion 133, and the second corresponding portion 133.
Appropriate correction is required.
Claim Objections
 The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 1-16 objected to because of the following informalities:  
For claim 1, “to be spaced apart … and [[be]] in parallel with” in line 6;
For claim 2, “both the end portions” in line 2; 

For claim 5, “perpendicular to the first reinforcing portions 
For claims 2-16, “[[an]] the electrical dust collecting apparatus” in line 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "electrification plates coupled to the case to electrify electric charges" in line 4.  The phrase "to electrify electric charges" is redundant and ambiguous; therefore, claim 1 is indefinite.  Claim 1 recites "both end portions of the electrification plates and the wire" in lines 8-9.  The language is unclear and lacks antecedent basis.  The questions that are raised are the following:   The phrase "end portions" refers to what?  Does the phrase refer to two ends of the electrification plate; one end of the electrification plate and one end of the wire; two ends of the wire; or ends of the electrification plates and the wire? The language is indefinite. 
Claim 3 recites "wherein first reinforcing portions connecting both sides of the case to each other in a direction in which the electrification plates are mounted are formed integrally with the case" in lines 2-3.  The limitation "first reinforcing portions" in line 2 is unclear because additional reinforcing portions are not recited, and it is unclear if additional reinforcing portions should be interpreted along with the limitation. Also, the phrase "in which the electrification plates are mounted are formed integrally with the case" is ambiguous [emphasis added].  Therefore, claim 3 is indefinite.  For examination on the merits the following is interpreted:  phrase "in which the electrification plates are mounted and[[re]] formed integrally with the case."  
Similarly, to claim 3 above, claim 4 also recites "first reinforcing portions" in line 2 and is also interpreted as unclear for interpretation of addition "reinforcing portions." 
Claim 4 recites "some of the first reinforcing portions" in line 2.  The claim does not define the word "some," and therefore, the metes and bounds of the claim are unclear.  For examination on the merits, the recitation is interpreted as follows:  "
Claims 3, 6, 11 and 12 recite the following [emphasis added]:  "both sides of the case" in line 2 (claim 3); "both side surfaces" in line 3 (claim 6); and "both surfaces of the electrification plate" in lines 3 and 2, respectively (claims 11 and 12).  The language is unclear and lacks antecedent basis. It is unclear whether or not "both" means that the various recited emphasized items have only two such surfaces.
Claims 10, 11, and 13 recite the limitation "the fixing member" in lines 4, 2, and 3, respectively.  It is unclear if the limitation "the fixing member" is same as or distinct from 
Claim 10 recites the limitation "a first corresponding portion" in line 2 and the limitation "a second corresponding portion" in line 3.  The term "corresponding portion" is a relative term which renders the claim indefinite.  The term "corresponding portion" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The language recited in the claim fails to identify structural features that define portion; therefore, the metes and bounds for the limitations first and second corresponding portions in claim 10 are indefinite.  For examination on the merits, the first and second corresponding portions will be interpreted as integral with the fixing member.  
 Claim 12 recites the limitations "second and third fixing portions" in line 2 and depends from claim 1.  It is unclear whether or not this claim limitation requires "first fixing portions" which is recited in claim 11.  For examination on the merits, claim 12 will depend from claim 11 and will be interpreted as follows:  “the[[an]] electrical dust collecting apparatus of claim 11.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soo Yu (US 20200179946).
For claim 1, Soo Yu discloses an electrification device (100) for an electrical dust collecting apparatus (Fig. 1), applying electric charges to dust particles introduced from the outside, comprising a case having a frame shape (110; Fig. 2); electrification plates coupled to the case to electrify electric charges and having a shape of a plate parallel with a direction in which the dust particles move (130; Figs. 2, 3; pars [0035]-[0038]); a wire disposed to be spaced apart from the electrification plates and be in parallel with the electrification plates and having a high voltage applied thereto (150; Figs. 2, 3); and a pair of fixing members (117, 170) coupled to the case and supporting both end portions of the electrification plates and the wire (pars [0055], [0056]; Figs. 2, 7). 
For claim 2, the teaching of Soo Yu is relied upon as set forth above and further discloses wherein concave seating portions are formed in the case so that both end portions of the electrification plates are seated (par [0055]; 119, or passing grooves, are formed in the holding ledges 117 in Fig. 2).
For claim 3, as interpreted, the teaching of Soo Yu is relied upon as set forth above and further discloses wherein first reinforcing portions (113) connecting both 
For claim 4, as interpreted, the teaching of Soo Yu is relied upon as set forth above and further discloses the first reinforcing portions (113) support one side of the electrification plates in the direction in which the dust particles move (Fig. 2).
For claim 5, as interpreted, the teaching of Soo Yu is relied upon as set forth above and further discloses second reinforcing portions (115) connecting both sides of the case in a direction perpendicular to the first reinforcing portions (113) are formed integrally with the case (110 in Fig. 2).
For claim 6, as interpreted, the teaching of Soo Yu is relied upon as set forth above and further discloses the case includes first and second protrusion portions (two rows of 111; Fig. 2) protruding from the second reinforcing portions (115) and supporting both side surfaces [i.e., ends] of the electrification plates (130).
 For claim 7, as interpreted, the teaching of Soo Yu is relied upon as set forth above and further discloses the first protrusion portions (111, at left side of 110 in Fig. 2 with a label “111”) and the second protrusion portions (111, at right side of 110 in Fig. 2 without a label but similar to “111”) are provided in the second reinforcing portions (115) so as to be spaced apart from each other by a predetermined distance in a length direction of the electrification plates as shown in Fig. 2.
For claim 8, as interpreted, the teaching of Soo Yu is relied upon as set forth above and further discloses the case (110) includes concave first groove portions (the space between adjacent pairs of 111 at left side and 111 at right side of 110 in Fig. 2 for a total of nine pairs) formed between the first protrusion portions (111 at left side of 110 
For claim 10, as interpreted, the teaching of Soo Yu is relied upon as set forth above and teach the limitations of claim 10 as indicated above.
For claims 11 and 12, the teaching of Soo Yu is relied upon as set forth above and further teaches wherein the fixing member includes a pair of first fixing portions formed so as to support both surfaces of the electrification plate, and wherein second and third fixing portions each supporting both surfaces of the electrification plate are formed in the fixing member and the case, respectively, because the various gaps 119 in supporting member 117 of Soo You are considered the fixing portions supporting the electrification plates lengthwise at each of the two both sides of the electrification plates.  The electrification plates fit within the 119(par [0055]).
For claim 13, as interpreted, the teaching of Soo Yu is relied upon as set forth above and further teaches a wire support portion supporting the wire is formed in the fixing member (par [0056]; Figs. 2, 7).
For claim 16, as interpreted, the teaching of Soo Yu is relied upon as set forth above and further teaches an electrical dust collecting apparatus (Fig. 1; par [0035]) comprising the electrification device (100; Figs. 1, 2, 8) of claim 1 and a dust collecting device (300; Figs. 1, 2, 9).
For claim 17, as interpreted, the teaching of Soo Yu is relied upon as set forth above and further teaches the dust collecting device collects the dust particles electrified in the electrification device by an electrical attractive force (par [0035]).
For claim 18, as interpreted, the teaching of Soo Yu. The electrical dust collecting apparatus of claim 16, wherein the dust collecting device is a filter passing only air therethrough and collecting only the dust particles (Abstract; pars [0001], [0019], [0029], [0071]-[0074]; Fig. 9-13).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soo Yu (US 20200179946).
For claim 9, as interpreted, the teaching of Soo Yu is relied upon as set forth above.  Soo Yu does not explicitly teach second groove portions formed in the first reinforcing portions (113) but instead teaches second groove portions (119) formed in the structure (117) connected to the first reinforcing portion (113).  The location of the second groove portions (119) is considered rearrangement of parts.  As such, at the effective filing date of the instant invention, it would have been obvious for one having ordinary skill in the art to locate or rearrange parts as a matter of design choice absent persuasive evidence that location of the second groove portions were significant in a patentable way. MPEP § 2144.04(VI)(C).
For claim 14, the teaching of Soo Yu is relied upon as set forth above and further teaches supporting the wire provided to be spaced apart from the electrification plate and be in parallel with the electrification plate and a second support portion supporting the wire so that the wire is bent and extends between neighboring electrification plates (Fig. 2, 7).  Soo Yu does not explicitly teach a first support portion having a "c" shape. However, a change in shape requires only ordinary skill in the art, and hence is considered routine and a matter of choice obvious to a person of ordinary skill in the art, absent demonstrated criticality.  See MPEP § 2144.04(IV)(B).  Consequently, it would .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, US 20070028775 discloses ionizing device is capable of being associated with a device for collecting the particles and the limitations of the current invention; US 3997304 teaches mounting system for ionizing wires of electrostatic precipitation apparatus; and US 9457118 teaches a corona discharge device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 21, 2022